Citation Nr: 0718014	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-28 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral hips, status post replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to June 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that denied service connection for 
osteoarthritis of the bilateral hips, status post bilateral 
total hip replacements.

In an August 2002 decision, the Board granted entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU) due to service-connected 
disabilities of lumbar strain with degenerative disc changes, 
evaluated as 60 percent disabling from December 1994, and 
conversion reaction (also described as somatoform disorder), 
evaluated as 10 percent disabling from March 1959.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral hip 
condition as the direct result of his active service.  

Service medical records show that the veteran was 
hospitalized during active service and treated for a lower 
back condition.  It was initially thought that the veteran 
had a musculoskeletal defect, and he was diagnosed with 
chronic strain of the lumbar muscles.  However, it was felt 
that his complaints of pain were not congruent with the 
absence of pathology in clinical findings, which were 
consistently shown to be normal.  He was ultimately diagnosed 
with conversion reaction, spinal posture defect, symptomatic.  

After discharge from active service, the veteran claimed 
service connection for his condition and, in July 1959, he 
was granted service connection for conversion reaction, which 
was evaluated as 10 percent disabling.  Service connection 
for a back disorder was denied, however, on the basis that no 
spine pathology was found in a June 1959 VA examination.  The 
veteran did not appeal this decision.

In the years following, the veteran made several attempts to 
reopen his claim for a back condition with the submission of 
new and material evidence.  The RO ultimately granted his 
claim in June 1998, based on clinical findings of 
degenerative joint disease in the lumbar spine with bilateral 
L5 radiculopathy, and an opinion rendered in a May 1998 VA 
examination that such pathology was related to the documented 
inservice chronic lower back strain.  The disability was 
evaluated as 60 percent disabling.

In October 2001, the veteran underwent VA examination for his 
psychological condition.  The examiner indicated that the 
veteran's psychiatric disorder was more appropriately 
diagnosed as somatoform disorder, and that this represented 
the maturation of a process that began during active service.  
However, the examiner was careful to explain that the 
diagnosis of a somatoform disorder did not in any way imply 
that the veteran didn't exhibit serious physical problems.  
Depression and anxiety were also diagnosed in AXIS I.  
Additional VA examination was conducted in August 2002, at 
which time the examiner diagnosed major chronic, recurrent 
depressive disorder as the only diagnosis in AXIS I.

In a September 2002 rating decision, the RO changed the 
description of the veteran's psychiatric condition to major 
depressive disorder, and evaluated the disability as 30 
percent disabling, effective in May 2002.

Service medical records show complaints of pain radiating 
into the veteran's left leg during active service, and 
findings of positive straight leg raising on the left and 
hypesthesia in the left great toe.  Subsequent to service, 
medical records show a long history of complaints of and 
treatment for chronic pain following discharge from active 
service, with complaints of leg pain in 1999, right hip pain 
in 2000, and a diagnosis of degenerative joint disease in the 
left hip in 1993.  

In addition, the veteran identified private health care 
providers who treated him for his claimed hip disabilities.  
The veteran himself provided copies of the operative reports 
covering his arthroplasty and replacement surgeries in 2002 
and 2003.  No other records have been obtained.  

Given the veteran's overall medical picture-both its 
progression from the time of his discharge from active 
service to the present, and how it has been perceived-it is 
necessary to obtain these private treatment records and to 
afford him a VA examination to determine the nature, extent, 
and etiology of his claimed bilateral hip disabilities.  See 
38 C.F.R. § 3.159(c) (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all identified medical records 
concerning treatment for the claimed 
bilateral hip disabilities, including any 
and all treatment records from Spring 
Branch Medical Center and Spring Branch 
Rehabilitation in Houston, Texas, and by 
Christopher K. Smith, M.D., in Houston, 
Texas.  Obtain release of private medical 
records where appropriate. 

Complete any and all follow-up indicated.  
Document all negative responses.

2.  After completion of #1 make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent, and etiology of his 
claimed bilateral hip disabilities.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination. The examiner should 
summarize the medical history, including 
the onset and course of the bilateral hip 
disabilities; describe any current 
symptoms and manifestations attributed to 
the bilateral hip disabilities; and 
provide diagnoses for any and all 
orthopedic, neurological, and muscle 
pathology manifested.

The examiner should provide an opinion as 
to whether it as at least as likely as 
not that any bilateral hip disabilities 
had their onset during active service or 
are related to the veteran's active 
service on any basis.   

All opinions expressed must be supported 
by complete rationale.  

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for bilateral hip disabilities, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If the decision 
remains adverse to the veteran, furnish 
him with a Supplemental Statement of the 
Case and afford a reasonable period of 
time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination, if scheduled, without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



